Citation Nr: 1027836	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-36 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran had active service from January 1946 to November 
1947.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in part, reopened the Veteran's claim for hearing loss and 
then denied it on the merits.  The September 2009 Statement of 
the Case (SOC) treated the claim as reopened and addressed the 
issue as involving service connection.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for 
hearing loss in a January 2002 rating decision.  He was notified 
of this decision that same month, but he did not file an appeal.  
That rating decision is now final.  

2.  A private medical opinion relating the Veteran's claimed 
hearing loss disability to active service, has been received 
since the January 2002 rating decision.  

3.  The Veteran has a current hearing loss disability.

4.  The evidence is in equipoise as to whether the Veteran's 
current hearing loss disability is related to his active service.  




CONCLUSIONS OF LAW

1.  Evidence received since the January 2002 RO rating decision 
is new and material, and the Veteran's claim for service 
connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable 
outcome below, no conceivable prejudice to the Veteran could 
result from the grant of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). The Board notes there has been 
essential compliance with
the mandates of the VCAA.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, is 
not binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The Board 
must address the issue initially itself.  Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted 
to agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For determining whether a case 
should be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The RO denied the Veteran's claim for service connection for 
hearing loss in a January 2002 rating decision.  He was notified 
of this decision that same month, but did not file an appeal.  
This rating decision became final.  38 U.S.C.A. § 7105(c).

The evidence of record at the time of the January 2002 rating 
decision consisted of the Veteran's service treatment records and 
VA treatment records.  There was no evidence of hearing loss and 
no evidence of a nexus between any claimed hearing loss or 
tinnitus disability and service.  

The evidence of record received since the January 2002 rating 
decision includes a private hearing test report dated August 
2006; two medical opinions from a private audiologist dated 
August 2006 and November 2007; and a VA audiology Compensation 
and Pension examination report dated July 2008.  The examination 
reports reveal a current hearing loss disability under 38 C.F.R. 
§ 3.385.  The private medical opinions indicate a link between 
the Veteran's current hearing loss and exposure to noise during 
active service.  This evidence establishes current diagnoses for 
the disabilities claimed by the Veteran along with a link to 
active service.  This evidence is "new" as it did not exist at 
the time of the prior determination in January 2006; it is also 
"material" in that it addresses the reasons for the prior final 
denial and tends to substantiate the claims for service 
connection.  Accordingly, reopening of the claims for service 
connection for hearing loss and tinnitus is warranted.

Again, service connection may be established for a disability 
resulting from personal injury suffered or disease contracted in 
the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

"When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant."  38 U.S.C.A. § 5107(b) (West  2002); Gilbert v. 
Derwinski,1 Vet. App. 49, 55 (1990). 

Impaired hearing is considered a disability for VA purposes when:  
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385. 

The Veteran's service treatment records do not reveal any 
complaints or diagnosis of hearing loss during service.  In 
November 1947, separation examination of the Veteran was 
conducted.  His hearing was evaluated to be normal, 15/15, by 
whispered voice and spoken voice testing.  

In July 2008, a VA audiology Compensation and Pension examination 
of the Veteran was conducted.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
55
65
LEFT
20
35
45
60
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
These audiometric results reveal a current hearing loss 
disability within the criteria established at 38 C.F.R. § 3.385 
(2000). 

The medical evidence establishes that the Veteran has a current 
hearing loss disability with the meaning of the applicable VA 
regulation.  The key question is whether the Veteran's current 
hearing loss disability is related to service.  

The evidence of record establishes that the Veteran served in the 
Navy from January 1946 to November 1947.  He served aboard two 
ships during service:  USS GUNSTON HALL (LSD- 5) an amphibious 
ship, and USS COLUMBUS (CA- 74) a cruiser.  The Veteran claims 
that noise exposure during his Navy service is the cause of his 
current hearing loss.  

Dr. Musani, a private audiologist, submitted two medical opinions 
dated in August 2006 and November 2007. These link the Veteran's 
current hearing loss to noise exposure during service.  These 
medical opinions are essentially identical.  They are each over 
10 pages long, with a large amount of attachments and information 
culled from the internet.  These opinions focus on the Veteran's 
reports of being exposed to the noise of weapons fire during his 
Navy service, including small arms fire during basic training and 
ship mounted 3 inch and 5 inch gunfire while stationed aboard 
ships.  These medical opinions focus almost exclusively on the 
Veteran's noise exposure during service being a result of weapons 
fire while not accounting for the normal hearing noted on 
separation examination and the fact that the Veteran served from 
January 1946 to November 1947, a period after the hostilities of 
World War 2 had ended and before the Korean Conflict began.  
Nevertheless, these medical opinions link the Veteran's hearing 
loss to this noise exposure during service.  

The July 2008 VA audiology examination report included a medical 
opinion indicating that the Veteran's current hearing loss was 
less likely than not related to service.  This medical opinion 
indicates that the Veteran hearing loss was age related and that 
current hearing thresholds were consistent with an age related 
hearing loss for a man of the Veteran's age.  The medical opinion 
also indicated addressed the fact that the private medical 
opinion did not address the Veteran's age, the long period 
between service and the documented onset of hearing loss, and the 
fact that hearing was normal on separation examination.  

The nature of the Veteran's duties during service certainly must 
have exposed him to some noise of naval weapons fire.  The VA 
medical opinion accounts for the Veteran's age and other factors, 
but does not consider that while the Veteran's hearing was normal 
on separation examination, this was determined by voice testing 
which is of much less accuracy than current audiometry testing.  
Neither opinion accounts for the general level of increased noise 
exposure encountered by personnel serving aboard Navy ships.  

In the end, the Board is left with two medical opinions.  One 
links the Veteran's current hearing loss to service, one does 
not.  Both offer support and rationale for the opinions 
expressed.  The evidence of a link between the current hearing 
loss and service appears to be in equipoise, and the doubt must 
be resolved in the Veteran's favor.  Accordingly, service 
connection for bilateral hearing loss is warranted.


ORDER

New and material evidence having been submitted, the claim for 
service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.


____________________________________________
ROBERT E. O'BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


